Case: 17-20526      Document: 00516170143           Page: 1     Date Filed: 01/18/2022




            United States Court of Appeals
                 for the Fifth Circuit                                    United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                          January 18, 2022
                                    No. 17-20526
                                                                            Lyle W. Cayce
                                                                                 Clerk
   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Alan Victor Gomez Gomez,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:17-CR-148-1


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before Smith, Elrod, and Oldham, Circuit Judges.
   Per Curiam:
          On remand from the Supreme Court, this case asks us to reconsider
   whether Gomez Gomez’s conviction for aggravated assault in Texas qualifies
   as an “aggravated felony” under 8 U.S.C. § 1326(b)(2). We agree with the
   parties that, in light of Borden v. United States, 141 S. Ct. 1817 (2021), it does
   not. Accordingly, we REMAND to the district court to REFORM the
   judgment.
Case: 17-20526      Document: 00516170143           Page: 2    Date Filed: 01/18/2022




                                     No. 17-20526


          Gomez Gomez drunkenly bludgeoned two people with a 2x4. He was
   charged with aggravated assault, which, under Texas law, required either an
   intentional, knowing, or reckless mens rea. Tex. Penal Code § 22.01(a)(1).
   He pleaded guilty, served time, and was deported to Mexico. Gomez Gomez
   later returned to the United States illegally. He was charged with and
   pleaded guilty to one count of illegal reentry “subsequent to a conviction for
   commission of an aggravated felony,” in violation of 8 U.S.C. § 1326(a) and
   (b)(2). He was sentenced to nineteen months, a prison term well below the
   twenty-year statutory maximum under § 1326(b)(2) and also well below the
   ten-year statutory maximum under § 1326(b)(1). Having preserved the issue
   of his conviction’s classification under subsection (b)(2) (reentry with a prior
   “aggravated felony” conviction) rather than (b)(1) (reentry with a conviction
   “other than [for] an aggravated felony”), Gomez Gomez appealed.
          In this case’s first iteration before this court, we affirmed, holding that
   Gomez Gomez’s prior conviction qualified as an “aggravated felony” under
   § 1326(b)(2). United States v. Gomez Gomez, 917 F.3d 332, 333 (5th Cir.
   2019), judgment vacated sub nom. Gomez v. United States, 141 S. Ct. 2779
   (2021). Gomez Gomez petitioned the Supreme Court for a writ of certiorari.
   The Court granted certiorari, vacated our prior judgment, and remanded for
   further consideration in light of Borden v. United States, 141 S. Ct. 1817
   (2021). Gomez, 141 S. Ct. at 2779–80.
          On remand, the parties now agree that Gomez Gomez’s prior
   aggravated assault offense under Texas Penal Code §§ 22.01(a)(1),
   22.02(a)(2) is not an “aggravated felony” under 8 U.S.C. § 1326(b)(2)
   because, in light of Borden, it is not a “crime of violence” as defined by
   18 U.S.C. § 16(a). Because they agree, the parties have not briefed this issue
   adversely. Although they agree, we do not defer to the parties on this issue
   of law; rather, we assess the question independently—as indeed we must in
   reviewing de novo “the district court’s characterization of a prior offense as



                                           2
Case: 17-20526        Document: 00516170143             Page: 3      Date Filed: 01/18/2022




                                         No. 17-20526


   an aggravated felony or as a crime of violence.” See United States v. Narez-
   Garcia, 819 F.3d 146, 149 (5th Cir. 2016).
           Nevertheless, we conclude that the parties are correct: Conviction
   under 8 U.S.C. § 1326(b)(2) requires a prior “aggravated felony” conviction.
   The term “aggravated felony” is defined to include “crime[s] of violence,”
   which are defined by reference to 18 U.S.C. § 16.                        See 8 U.S.C.
   § 1101(a)(43)(F). That provision in turn defines a “crime of violence” as
   “an offense that has as an element the use . . . of physical force against the
   person . . . of another.” 18 U.S.C. § 16(a). The Supreme Court held in
   Borden that an offense requiring the “use of physical force against the person
   of another” does not include offenses with a mens rea of recklessness.
   141 S. Ct. at 1821–22, 1825 (Kagan, J., writing for four justices); id. at 1835
   (Thomas, J., concurring only in the judgment).1
           The prior Texas offense to which Gomez Gomez pleaded guilty
   includes three indivisible mental states, one of which is recklessness. See
   Tex. Penal Code § 22.01(a)(1) (defining “[a]ssault” as “intentionally,
   knowingly, or recklessly caus[ing] bodily injury to another”); Gomez-Perez v.



           1
             Because the Borden Court split 4-1-4, the Marks rule would ordinarily apply to
   determine the case’s precedential holding. See Marks v. United States, 430 U.S. 188, 193
   (1977) (precedential holding of fractured Court determined by reference to the “position
   taken by those Members who concurred in the judgments on the narrowest grounds”).
   However, Justice Thomas and Justice Kagan (writing for herself and three fellow justices)
   both conclude that an offense requiring the “use of physical force against the person of
   another” entails a mental state beyond mere recklessness. Borden, 141 S. Ct. at 1821–22,
   1825 (opinion of Kagan, J.); id. at 1835 (Thomas, J., concurring only in the judgment).
   Their opinions differ only as to the operative statutory language that they respectively
   believe gives rise to that conclusion. Compare id. at 1826–28 (opinion of Kagan, J.)
   (focusing on the statutory phrase “against the person of another”), with id. at 1835
   (Thomas, J., concurring only in the judgment) (focusing on the statutory phrase “use of
   physical force”). For the purpose of discerning the Court’s holding as relevant here, that
   distinction is immaterial.




                                               3
Case: 17-20526         Document: 00516170143              Page: 4       Date Filed: 01/18/2022




                                          No. 17-20526


   Lynch, 829 F.3d 323, 326–28 (5th Cir. 2016) (holding that these three
   alternative mental states in § 22.01(a)(2) are indivisible). For this reason,
   Gomez Gomez’s predicate conviction does not qualify as a “crime of
   violence” in light of Borden, and accordingly, it does not fit the definition of
   “aggravated felony” for the purpose of 8 U.S.C. § 1326(b)(2). See 8 U.S.C.
   § 1101(a)(43)(F); see also United States v. Lara-Garcia, No. 15-40108, 2021
   WL 5272211, at *1 (5th Cir. Nov. 11, 2021) (unpublished) (reaching the same
   conclusion).2
           Thus, as the parties agree, Gomez Gomez’s conviction should have
   been entered under § 1326(b)(1) (prior non-aggravated felony conviction)
   rather than § 1326(b)(2). It is within our discretion either to reform the
   judgment on appeal or remand this case to the district court to do so. See 28
   U.S.C. § 2106; United States v. Hermoso, 484 F. App’x 970, 972–73 (5th Cir.
   2012). In keeping with our court’s common practice,3 we remand to the



           2
             Cf. United States v. Hoxworth, 11 F.4th 693, 695–96 (8th Cir. 2021) (similarly
   holding that “there is no question” after Borden that a conviction under the same Texas
   aggravated assault provisions is not a “violent felony” under the Armed Career Criminal
   Act “[g]iven that Texas’s version of aggravated assault criminalizes ‘recklessly caus[ing]
   bodily injury’”).
           3
              See, e.g., United States v. Zapata-Camacho, 808 F. App’x 272, 273–74 (5th Cir.
   2020); United States v. Vega-Rivas, 774 F. App’x 899, 900 (5th Cir. 2019); United States v.
   Gomez, 770 F. App’x 194, 194 (5th Cir. 2019); United States v. Sanabia-Sanchez, 746 F.
   App’x 425, 426 (5th Cir. 2019); United States v. Gonzalez-Longoria, 894 F.3d 1274, 1274
   (5th Cir. 2018) (en banc); United States v. Nunez-Medrano, 751 F. App’x 494, 501 (5th Cir.
   2018); United States v. Olivarez, 749 F. App’x 277, 278 (5th Cir. 2018); United States v.
   Aspirlla, 738 F. App’x 302, 303 (5th Cir. 2018); United States v. Rodriguez-Garcia, 748 F.
   App’x 597, 598 (5th Cir. 2018); United States v. Carrillo-Hernandez, 749 F. App’x 246, 247
   (5th Cir. 2018); United States v. Canales-Bonilla, 735 F. App’x 154, 155–56 (5th Cir. 2018);
   United States v. Valdez, 734 F. App’x 291, 291–92 (5th Cir. 2018); United States v. Flores,
   734 F. App’x 277, 278 (5th Cir. 2018); United States v. Santos-Gabino, 732 F. App’x 320,
   321 (5th Cir. 2018); United States v. Bello, 731 F. App’x 340, 340–41 (5th Cir. 2018); United
   States v. Montanez-Trejo, 708 F. App’x 161, 168 (5th Cir. 2017); United States v. Nunez, 680
   F. App’x 278, 282 (5th Cir. 2017) (Graves, J., dissenting); United States v. Ulloa, 668 F.




                                                4
Case: 17-20526         Document: 00516170143               Page: 5      Date Filed: 01/18/2022




                                          No. 17-20526


   district court to reform the judgment.4 As we very recently explained, “[t]he
   cost to judicial economy for the district court to reform the judgment, rather
   than reforming it ourselves, is minimal, and the collateral consequences [to a
   criminal defendant] that may result from an unreformed district court
   judgment can be easily avoided.” United States v. Rios Benitez, No. 20-10494,
   2021 WL 5579274, at *1 (5th Cir. Nov. 29, 2021).
           For the foregoing reasons, we REMAND to the district court for the
   limited purpose of reforming its judgment to reflect Gomez Gomez’s
   conviction and sentencing under 8 U.S.C. § 1326(b)(1).




   App’x 135, 135 (5th Cir. 2016); United States v. Hernandez-Ayala, 667 F. App’x 440, 441
   (5th Cir. 2016); United States v. Medrano-Camarillo, 653 F. App’x 239, 240 (5th Cir. 2016);
   United States v. Quintanilla-Ventura, 616 F. App’x 189, 190 (5th Cir. 2015); United States
   v. Avila-Cruz, 606 F. App’x 261, 262–63 (5th Cir. 2015); United States v. Ramos-Bonilla,
   558 F. App’x 440, 442 (5th Cir. 2014); United States v. Garcia-Cavazos, 398 F. App’x 64,
   65 (5th Cir. 2010); United States v. Jimenez-Laines, 342 F. App’x 978, 979 (5th Cir. 2009).
   But see, e.g., Lara-Garcia, No. 15-40108, 2021 WL 5272211, at *2 (“To conserve judicial
   resources we instead reform the judgment to reflect that [the defendant] was convicted and
   sentenced under 8 U.S.C. § 1326(b)(1).”); United States v. Rodriguez-Aguilera, 858 F.
   App’x 789, 790 (5th Cir. 2021); United States v. Olvera-Martinez, 858 F. App’x 145, 146
   (5th Cir. 2021); United States v. Perez-Jimenez, 744 F. App’x 862, 864 (5th Cir. 2018);
   United States v. Casabon-Ramirez, 730 F. App’x 253, 254 (5th Cir. 2018); United States v.
   Reyes-Hernandez, 727 F. App’x 90, 91 (5th Cir. 2018).
           4
             Gomez Gomez need not be resentenced since “[t]here is no indication anywhere
   in the record that the sentence imposed here was influenced in any way by an incorrect
   understanding of the statutory maximum sentence” owing to his original conviction under
   § 1326(b)(2). See United States v. Trujillo, 4 F.4th 287, 291 (5th Cir. 2021); see also Nunez-
   Medrano, 751 F. App’x at 501. Indeed, Gomez Gomez’s original sentence under 8 U.S.C.
   § 1326(b)(2)—19 months imprisonment—was already well below the ten-year statutory
   maximum under § 1326(b)(1).




                                                 5